                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                       )
                                                )
              Plaintiff,                        )
                                                )
      v.                                        )    Case No. 1:20-cv-03538 - GLR
                                                )
RAGINGBULL.COM, LLC f/k/a                       )
LIGHTHOUSE MEDIA LLC, et al.,                   )
                                                )
              Defendants.                       )
                                                )

                                          ORDER

       Upon consideration of the June 29, 2021 Unopposed Motion to Permit Raging Bull to

Move into Phase 2 Operations Under the Business Plan and March 26, 2021 Order (“Motion”),

filed by Defendants RagingBull.com, LLC, Jeffrey M. Bishop, and Jason Bond, it is hereby:


       ORDERED that the Motion shall be and hereby is GRANTED;


       IT IS FURTHER ORDERED that RagingBull.com, LLC is permitted to move into Phase

2 Operations under the Business Plan and March 26, 2021 Order; and


       IT IS FURTHER ORDERED that copies of this Order shall be transmitted to all parties.


       So ORDERED this _____ day of _________________, 2021.



                                           _____________________________
                                           George L. Russell, III
                                           United States District Judge
